DETAILED ACTION
	Claims 1-14 and 16-25 are pending. Claims 1, 9-12, and 14 have been amended, claim 15 was originally canceled, and claim 26 is newly canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
Information Disclosure Statement
The listing of references in the specification, e.g. on pages 1 and 2, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “up to 12 C atoms” which includes zero as a lower limit and is therefore indefinite, see In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) MPEP 2173.05(c). Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 13, 14, 16-22, and 24 of U.S. Patent No. 9,752,075. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media comprising at least two bimesogenic compounds. The mesogenic medium of ‘075 comprising one or more compounds of formulae A-0, 
    PNG
    media_image1.png
    63
    129
    media_image1.png
    Greyscale
, ZB1 is –CO-O-, LB11 and LB12 are F, and XB1 is CN encompasses formula VIII of instant claims 6 and 13 when R81 is alkyl with up to 12 C atoms, e is 1, A is 
    PNG
    media_image1.png
    63
    129
    media_image1.png
    Greyscale
, Z81 is –COO-, and L1 and L2 are F. The flexoelectric device of ‘075 encompasses the flexoelectric device of instant claims 16 and 17. Both the instant claims and patented claimed recite open language “comprising”; therefore it would have been obvious that all variables are inclusive of the patented and instant claims and that all of the compounds of the patented claims may be present in any amount such as those instantly claimed. Furthermore, the limitations recited in instant claims 22-25 are inherent features of the claimed medium. Therefore, the patented medium encompassing the claimed compounds is expected to have the same properties, absent any evidence to the contrary.
Claims 1-14, 16, 17, and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 24-26 of U.S. Patent No. 9,644,144. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media comprising at least two bimesogenic compounds. The liquid-crystalline medium of ‘144 comprising two compounds of formula I and three compounds of formula III where the first compound of formula I of ‘144 is defined as: R11 and R12 are straight-chain alkyl groups with 1 to 25 C atoms, MG11 and MG12 are mesogenic groups having two 6-atomic rings in which at least one comprises a 1,4-phenylene substituted 
    PNG
    media_image2.png
    93
    312
    media_image2.png
    Greyscale
 when R is alkyl having 1 to 5 C atoms, X11 and X12 are single bonds, and Sp1 is a spacer group comprising 1, 3, or 5 to 15 C atoms encompasses formula I of instant claims 1 and 7 when R11 and R12 are straight-chain alkyl groups, A11 and A14 are 1,4-phenylene substituted by at least one alkyl group, A12 and A13 are 1,4-phenylene, and s is 1, 3, or 5 to 15. The first compound of formula III of ‘144 when defined as: R31 and R32 are F, MG31 and MG32 are mesogenic groups, e.g. 
    PNG
    media_image3.png
    85
    313
    media_image3.png
    Greyscale
 when r is 0, X31 is –OCO-, Sp is a spacer group comprising 5 to 15 C atoms, and X32 is –COO- encompasses formula II of instant claims 1 and 8 when R21 and R22 are F, A21 to A26 are 1,4-phenylene, u is 1, Z21 is –OCO-, t is 5 to 15, and Z22 is –COO-. The second compound of formula III of ‘144 when defined as: R31 and R32 are F, MG31 and MG32 are mesogenic groups, e.g. 
    PNG
    media_image4.png
    87
    312
    media_image4.png
    Greyscale
 when r is 0, X31 is –OCO-, Sp is a spacer group comprising 5 to 15 C atoms, and X32 is –COO- encompasses formula III of instant claims 2 and 9 when R31 and R32 are F, A31 to A34 are 1,4-phenylene, Z31 is –OCO-, z is 5 to 15, and Z32 is –COO-. The third compound of formula III of ‘144 when defined as: R31 and R32 are F, MG31 and MG32 are 
    PNG
    media_image4.png
    87
    312
    media_image4.png
    Greyscale
 when r is 0, X31 is –OCO-, Sp is a spacer group comprising 5 to 15 C atoms, and X32 is a single bond encompasses formula IV of instant claims 3 and 10 when R41 and R42 are F, A41 to A44 are 1,4-phenylene, Z41 is –OCO-, and w is 5 to 15. The second compound of formula I of ‘144 when defined as: R11 and R12 are straight-chain alkyl groups with 1 to 25 C atoms, MG11 and MG12 are mesogenic groups having two 6-atomic rings in which at least one comprises a 1,4-phenylene substituted by at least one alkyl group having 1 to 5 C atoms, e.g. 
    PNG
    media_image5.png
    90
    316
    media_image5.png
    Greyscale
 when r is 1 and L is an alkyl having 1 to 5 C atoms, X11 and X12 are single bonds, and Sp1 is a spacer group comprising 1, 3, or 5 to 15 C atoms encompasses formula V of instant claims 4 and 11 when R51 and R52 are straight-chain alkyl groups, A51 to A56 are 1,4-phenylene substituted by at least one alkyl group, Z51 and Z54 are –COO-, l is 0, p is 1, 3, or 5 to 15, and m is 0. The flexoelectric device of ‘144 encompasses the flexoelectric device of instant claims 16 and 17. Both the instant claims and patented claimed recite open language “comprising”; therefore it would have been obvious that all variables are inclusive of the patented and instant claims, that all of the compounds of the patented claims may be present in any amount such as those instantly claimed, and additional compounds may be included in the patented invention such as instantly claimed formula VIII and chiral dopants. Furthermore, the limitations recited in instant claims 22-25 are .
Claims 1-14 and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 12, 13, 15, 17, 19, and 20 of U.S. Patent No. 10,087,370. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media comprising at least two bimesogenic compounds. The mesogenic medium of ‘370 comprising two compounds of formula A-II, three compounds of formula A-III, formula B-1, and chiral molecule C-I where the first compound of formula A-II of ‘370 is defined as: R21 and R22 are CN, MG21 and MG22 are mesogenic groups represented by formula IIa when r is 0 on the outside rings and r is 1 on the inside rings where L is F, and Sp2 is a spacer group comprising 7 or 9 C atoms encompasses formula I of instant claims 1 and 7, specifically formula Ia-2b of instant claims 18 and 19, more specifically formula I’a-1 and I’a-3 respectively of instant claim 20. The first compound of formula A-III of ‘370 is represented by the following:

    PNG
    media_image6.png
    90
    553
    media_image6.png
    Greyscale
  which encompasses formula II of instant claims 1 and 8, specifically formula IIa-1 of instant claim 21. The second compound of formula A-III of ‘370 is represented by the following:

    PNG
    media_image7.png
    88
    508
    media_image7.png
    Greyscale
 which encompasses formula III of instant claims 2 and 9 when R31 and R32 are CN, A31 to A34 are 1,4-phenylene, Z31 is –OCO-, z is 5, and Z32 is –COO-. The third compound of formula A-III of ‘370 when defined as: R31 and R32 are F, MG31 and MG32 are mesogenic groups represented by formula IIa when r is 0, X31 is –O-, w is a spacer group comprising 5 to 15 C atoms, and X32 is a single bond. The second compound of formula A-II of ‘370 is represented by the following:

    PNG
    media_image8.png
    91
    503
    media_image8.png
    Greyscale
 which encompasses formula V of instant claims 4 and 11 when R51 and R52 are CN, A51, A52, A55, and A56 are 1,4-phenylene, Z51 is –OCO-, Z54 is –COO-, l is 0, p is 5, m is 0, and Z54 is –COO-. Formula B-I of ‘370 when defined as: RB1 is a straight-chain alkyl group with 1 to 12 C atoms, n is 1, B1 is 
    PNG
    media_image1.png
    63
    129
    media_image1.png
    Greyscale
, ZB1 is –CO-O-, LB11 and LB12 are F, and XB1 is CN encompasses formula VIII of instant claims 6 and 13 when R81 is alkyl with up to 12 C atoms, e is 1, A is 
    PNG
    media_image1.png
    63
    129
    media_image1.png
    Greyscale
, Z81 is –COO-, and L1 and L2 are F. The flexoelectric device of ‘370 encompasses the flexoelectric device of instant claims 16 and 17. Both the instant claims and patented claimed recite open language “comprising”; therefore it would have been obvious that all variables are inclusive of the patented and instant claims and that all of the compounds of the patented claims may .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffin et al. (WO2015074737). Corresponds to U.S. 9,752,075 cited above.
Tuffin et al. teaches mesogenic media comprising a first component, component A, consisting of bimesogenic compounds and comprising one or more bimesogenic compounds of formula A-0 and one or more bimesogenic compounds selected from the 

    PNG
    media_image9.png
    109
    341
    media_image9.png
    Greyscale
 [page 103] which is equivalent to formula I of instant claim 1, specifically formula Ia-6f of instant claims 18 and 19, more specifically formula I’a-4 of instant claim 20. Tuffin et al. also teaches one or more compounds of formula A-II (i.e. methylene-linked dimers), preferably in a concentration of 40% or less [page 115] which overlaps the instantly claimed range of 30% or less, specifically 27% or less (claims 1 and 7). Tuffin et al. further teaches varying the amounts of compounds of formula A-II allow the phase behavior of the second nematic to be tailored to the required temperature [page 108]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of formula A-II of Tuffin et al. to achieve the claimed amounts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Tuffin et al. also teaches preferred compounds of formula A-III is the following formula A-III-8:

    PNG
    media_image10.png
    88
    504
    media_image10.png
    Greyscale
 [page 53] where n is preferably 5, 7 or 9 [page 53] which is equivalent to formula II of instant claim 1, specifically formulas IIa-1, IIa-2, and IIa-3 respectively of instant claim 21. Tuffin et al. 

    PNG
    media_image11.png
    94
    606
    media_image11.png
    Greyscale
 [page 52] where n is preferably 5, 7 or 9 [page 52] which is equivalent to formula III of instant claim 2 when R31 and R32 are CN, A31-A34 are 1,4-phenylene, Z31 is –OCO-, z is 5, 7, or 9, and Z32 is –COO-. Tuffin et al. also teaches formula A-III is the following:

    PNG
    media_image12.png
    67
    559
    media_image12.png
    Greyscale
[page 17] wherein R31 and R32 are CN [page 17], MG31 and MG32 are mesogenic groups, e.g. a group represented by the following formula IIa:

    PNG
    media_image13.png
    83
    445
    media_image13.png
    Greyscale
[page 47] where r is 0 or 1 and L is F [pages 48-49], X31 is a single bond, Sp3 is a spacer group comprising 5 C atoms, and X32 is –O-CO- [pages 17-18] such as compound F-UIGI-ZI-9-GP-N seen in Mixture M2 [page 139] which is equivalent to formula IV of instant claim 3 when R41 and R42 are CN, A41 is 1,4-phenylene disubstituted with F, A42 and A43 are 1,4-phenylene monosubstituted with F, Z41 is –OCO-, w is 5, and A44 is 1,4-phenylene. Tuffin et al. further teaches one or more compounds of formula A-III (Applicant’s formulae II, III, and IV) is preferably in a concentration of preferably 70 % or less [page 116] which overlaps the instantly claimed combined amounts of 20% or more, claims 1 and 8-10). The amounts of Tuffin’s formula A-II and A-III also overlap with the claimed ratio of 3:2 to 0.75:1 of instant claim 1. Tuffin et al. also teaches one aim of this invention is to provide mixtures for displays designed for modes that exploit the flexoelectric effect consisting predominantly of bimesogens and showing improved switching speed, achieved or achievable by use liquid crystals exhibiting of low rotational viscosity in combination with more conventional bimesogens [page 12] and without further elaboration, it is believed that one skilled in the art can, using the preceding description, utilize the present invention to its fullest extent. The following examples are, therefore, to be construed as merely illustrative and not limitative of the remainder of the disclosure in any way whatsoever [page 125]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Tuffin et al. and arrive at the instantly claimed medium through routine experimentation in order to achieve optimal liquid crystalline properties so desired. Additionally, the above is a mixture of compounds, therefore the process for producing a medium comprising mixing said compounds is taught (claim 14).	With regard to claims 4 and 11, Tuffin et al. teaches preferred compounds of formula A-II is the following formula A-II-3:

    PNG
    media_image14.png
    99
    453
    media_image14.png
    Greyscale
 [page 52] where n is preferably 7 [page 52] which is equivalent to formula V of instant claim 4 when R51 and 
With regard to claims 5 and 12, Tuffin et al. teaches the mesogenic medium optionally, preferably obligatory, a second or third component, component C, consisting of one or more chiral molecules [page 20]. Tuffin et al. also teaches the amount of chiral compounds is preferably 1 to 20% [page 112]. Tuffin et al. further teaches the above bimesogenic compounds, when used in chiral nematic liquid crystal mixtures, lead to low melting points, broad chiral nematic phases. In particular, they exhibit relatively high values of the elastic constant k11, low values of the bend elastic constant k33 and high values of the flexoelectric coefficient [page 14]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
With regard to claims 6 and 13, Tuffin et al. teaches the mesogenic medium optionally, preferably obligatory a second component, component B, consisting of nematogenic compounds, preferably selected from the group of compounds of formulae B-I to B-III [page 18] such as the following formula B-I:

    PNG
    media_image15.png
    121
    516
    media_image15.png
    Greyscale
[page 18] wherein RB1 is a straight-chain alkyl group with 3 C atoms, n is 2, B1 is 
    PNG
    media_image16.png
    57
    116
    media_image16.png
    Greyscale
, ZB1 is a single bond, LB11 and LB12 are H, and XB1 is CN [page 18-19] such as compound PPP-3-N seen in Mixture M1 [page 136] which is equivalent to formula VIII of instant claim 6 when R81 is alkyl with 3 C atoms, e is 2, A is 
    PNG
    media_image17.png
    119
    107
    media_image17.png
    Greyscale
 where L3 and L4 are H, Z81 is a single bond, and L1 and L2 are H. Tuffin et al. also teaches the total concentration of compounds of formulae B-I and/or B-II and/or B-III is preferably 10 to 20% [page 116]. Tuffin et al. further teaches this invention shows that the addition of viscosity modifiers (formulae B-I to B-III) can improve the switching speed of mixtures containing dimers. Surprisingly even a small amount of a viscosity modifier can have a very large 
	With regard to claims 16 and 17, Tuffin et al. teaches the medium is suitable for use in flexoelectric liquid crystal devices [abstract].
	With regard to claims 22-25, Tuffin et al. teaches it is known that the use of bimesogens having alkylene spacer groups (Applicant’s formulae I and V) and similar bimesogens exhibit a lower temperature phase below a nematic phase. This phase has been assigned to a twist bend nematic phase, see e.g. Luckhurst et al., 2011 Physical Review E 2011, 84, 031704. When looking to exploit the flexoelectric properties of mixtures of bimesogens the twist bend nematic phase can restrict the lower working temperature of the mixtures. The addition of small amounts of low molar mass liquid crystal, in addition to increasing the switching speed, can be used to reduce the temperature to the twist bend phase while at the same time allowing the use of this phase, respectively of its the pre-transitional effects, to increase the desirable properties of these mixtures [page 11]. Tuffin et al. also teaches liquid crystal mixtures comprising the new and inventive bimesogenic compounds of formulae A-I and/or A-II and/or A-III .
Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive. Applicant argues claim 1 is amended to incorporate the feature of previous claim 26 which was not rejected on grounds of obviousness-type double patenting or 35 U.S.C. 103 and therefore renders the rejections moot.
The Examiner apologizes for any confusion regarding the ratio previously recited in claim 26 which resulted in no prior art rejection. The 112(d) rejection was given to clarify the ratio as it was unclear at the time whether it pertained to the weight percent or the number of actual compounds. Based on Applicant’s argument that the ratio of 3:2 correlates to the concentration of 30%:20%, the instantly claimed ratio has been met by the teachings of the prior art for both the double patenting rejections and 103 rejection. 
Due to the amendment of the abstract, the objection to the specification has been withdrawn.
Due to the amendment of instant claim 9, the objection has been withdrawn.
Due to the amendment of instant claim 14 and cancelation of claim 26, the 112(d) rejections have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722